Citation Nr: 1735478	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and K.W.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty Army from August 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2017, the Board remanded this appeal for a hearing.  During that same month, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's April 1968 enlistment examination found that he had hearing loss in both ears as defined under 38 C.F.R. § 3.385. See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016).  Therefore, the presumption of soundness does not apply for that disability.  A March 2009 VA examiner also opined that it was less likely as not that the Veteran's bilateral hearing loss was aggravated by his military service.  The examiner indicated that the opinion was based on the entrance and separation audiograms; however, no further rationale was provided.  

In addition, the March 2009 VA examiner concluded that the Veteran's bilateral tinnitus is at least as likely as not associated with his hearing loss.  As such, a determination on the outcome of the hearing loss claim could affect the tinnitus claim.  Moreover, the examiner did not address whether the Veteran's tinnitus could be directly related to his military service after reviewing the service treatment records.

For these reasons, the Board finds that an additional VA examination and medical opinion are needed.

The Board also notes that there are outstanding private treatment records that were identified during the May 2017 hearing.  In remanding this case, the Board notes that VA is required to make reasonable efforts to obtain all relevant records, including private records, which the Veteran adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(1).  A claimant is required to cooperate fully with VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159 (c)(1).  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus, to include any records from S.H., his private audiologist identified at the May 2017 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions or statements by the Veteran.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

It should also be noted that the presumption of soundness does not apply for hearing loss, as it was noted on the Veteran's enlistment examination.

A. The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss was aggravated by his military service.

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

B. The examiner should state whether it is at least as likely as not that the Veteran's tinnitus is related to his military service, to include any noise exposure therein.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus generally presents or develops in most cases.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



